Citation Nr: 1040518	
Decision Date: 10/28/10    Archive Date: 11/04/10

DOCKET NO.  07-23 956	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent 
disabling for chrondromalcia with degenerative changes of the 
right knee.

2.  Entitlement to an evaluation in excess of 10 percent 
disabling for patellofemoral syndrome of the left knee. 

3.  Entitlement to a total disability rating on the basis of 
individual unemployability due to service-connected disabilities 
(TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1971 to February 
1977.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.

The Board further notes that the issue of entitlement to a TDIU 
was not certified for appeal.  However, when evidence of 
unemployability is submitted during the course of an appeal from 
an assigned disability rating, a claim for a TDIU will be 
considered "part and parcel" of the claim for benefits for the 
underlying disability.  Rice v. Shinseki, 22 Vet. App. 447, 453-
54 (2009).  As the evidence suggests that the Veteran is no 
longer employed due to symptoms of his service-connected knee 
disabilities, the issue of entitlement to a TDIU has been raised.  
While the Board has jurisdiction over such issue as "part and 
parcel" of the Veteran's increased rating claim, further 
development is necessary for a fair adjudication of the TDIU 
aspect of such claim. 

The issue of entitlement to a TDIU is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  During the entire period on appeal the Veteran's right knee 
did not manifest a range of motion of flexion limited to 45 
degrees or less, or extension limited to 10 degrees or more.  
There is no evidence of any impairment of the tibia and fibula.  
There is no objective evidence of any recurrent subluxation or 
lateral instability of the right knee as evidenced by negative 
McMurray's, Lachmans, and pivot tests.  

2.  During the entire period on appeal the Veteran's left knee 
did not manifest a range of motion of flexion limited to 45 
degrees or less, or extension limited to 10 degrees or more.  
There is no evidence of any impairment of the tibia and fibula.  
There is no objective evidence of any recurrent subluxation or 
lateral instability of the left knee as evidenced by negative 
McMurray's, Lachmans, and pivot tests


CONCLUSIONS OF LAW

1.  The criteria for the assignment of a rating in excess of 10 
percent for chrondromalcia with degenerative changes of the right 
knee have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.1, 4.7, 4.71a, Diagnostic Codes 5003, 5020, 5256, 
5257, 5260, 5261, 5262 (2010).

2.  The criteria for the assignment of a rating in excess of 10 
percent for patellofemoral syndrome of the left knee have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 
4.71a, Diagnostic Codes 5003, 5020, 5256, 5257, 5260, 5261, 5262 
(2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to provide 
in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim by 
the agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  

In a claim for an increased evaluation, the VCAA requirement is 
generic notice, that is, the type of evidence needed to 
substantiate the claim, namely, evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on employment, as well as general 
notice regarding how disability ratings and effective dates are 
assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 
2009).

Here, the VCAA duty to notify was satisfied by way of letter sent 
to the appellant in February 2007 that fully addressed all notice 
elements and was sent prior to the initial AOJ decision in this 
matter.  The letters informed the appellant of what evidence was 
required to substantiate the claims and of the appellant's and 
VA's respective duties for obtaining evidence.  

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service medical records and pertinent treatment 
records and providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed without 
prejudice to the appellant.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  The RO has obtained VA treatment records.  The 
Veteran submitted relevant private treatment records from the 
Phoenix Rehabilitation Consulting Services Inc. and Dr. R.L.  The 
records regarding the Veteran's application for Social Security 
Administration disability benefits have been obtained and 
associated with the claims file.  The appellant was afforded a VA 
medical examination February 2007.

The Board acknowledges that the Veteran's representative has 
argued that the Veteran should be afforded a new examination 
because the February 2007 examination is more than three years 
old and, therefore, stale.  However, the Board notes that the 
mere passage of time, alone, is not sufficient to trigger a 
remand for another examination.  See Palczewski v. Nicholson, 21 
Vet. App. 174 (2007) (another VA examination is not warranted 
based on the mere passage of time).

The Board notes, as discussed below, in May 2007, subsequent to 
the Veteran's February 2007 VA examination, the Veteran's 
bilateral knee flexion had reduced to 110 degrees from 115 
degrees.  However, the Board notes that these results are 
substantially consistent with the Veteran's prior examination 
results.  As the Veteran has not reported that his knee 
disabilities have become more severe since his February 2007 
examination and there is no objective evidence of any increase in 
severity of the Veteran's knee disabilities since the February 
2007 examination an additional examination is not required.  See 
Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); VAOPGCPREC 
11-95 (1995), 60 Fed. Reg. 43186 (1995); cf. Snuffer v. Gober, 10 
Vet. App. 400, 403 (1997).

Significantly, neither the appellant nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, no 
further notice or assistance to the appellant is required to 
fulfill VA's duty to assist the appellant in the development of 
the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 
143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

II.  Higher Evaluation

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  
Disabilities must be reviewed in relation to their history.  38 
C.F.R. § 4.1.  Other applicable, general policy considerations 
are: interpreting reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability, 38 C.F.R. § 4.2; resolving 
any reasonable doubt regarding the degree of disability in favor 
of the claimant, 38 C.F.R. § 4.3; where there is a question as to 
which of two evaluations apply, assigning a higher of the two 
where the disability picture more nearly approximates the 
criteria for the next higher rating, 38 C.F.R. § 4.7; and, 
evaluating functional impairment on the basis of lack of 
usefulness, and the effects of the disabilities upon the person's 
ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

Where entitlement to compensation has already been established 
and an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  However, when an appeal arises 
from the initially assigned rating, consideration must be given 
as to whether staged ratings should be assigned to reflect 
entitlement to a higher rating at any point during the pendency 
of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  
Moreover, staged ratings are appropriate in any increased-rating 
claim in which distinct time periods with different ratable 
symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 
(2007).

Pyramiding, the evaluation of the same disability, or the same 
manifestation of a disability, under different diagnostic codes, 
is to be avoided.  38 C.F.R. § 4.14.  It is possible, however, 
for a Veteran to have separate and distinct manifestations 
attributable to the same injury, which would permit a rating 
under several diagnostic codes.  The critical element permitting 
the assignment of multiple ratings under several diagnostic codes 
is that none of the symptomatology for any one of the conditions 
is duplicative or overlapping with the symptomatology of the 
other condition.  Esteban v. Brown, 6 Vet. App. 259, 261-62 
(1994). 

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the Secretary shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran filed his claims of entitlement to a higher 
evaluation for right and left knee disabilities in January 2007.  
The Veteran's service-connected right and left disorders are 
evaluated pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5020-
5257, and 38 C.F.R. § 4.71a, Diagnostic Code 5257-5020, 
respectively.

Where a Veteran has been diagnosed as having a specific condition 
and the diagnosed condition is not listed in the Ratings 
Schedule, the diagnosed condition will be evaluated by analogy to 
closely-related diseases or injuries in which not only the 
functions affected, but the anatomical localizations and 
symptomatology, are closely analogous.  38 C.F.R. § 4.20.

Under Diagnostic Code 5020, synovitis is rated based on the 
limitation of motion of the affected parts as degenerative 
arthritis under Diagnostic Code 5003.  See 38 C.F.R. §§ 4.71a, 
Diagnostic Code's 5003, 5020.  Diagnostic Code 5003 provides that 
when the limitation of motion of the specific joint or joints 
involved is non-compensable under the appropriate diagnostic 
codes, a 10 percent rating is assigned for each major joint or 
group of minor joints affected by limitation of motion.  
Diagnostic Code 5003 also provides that limitation of motion must 
be confirmed objectively by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  Note (1) to 
Diagnostic Code 5003 provides that ratings based on x-ray 
findings will not be combined with ratings based on limitation of 
motion.  Note (2) to Diagnostic Code 5003 provides that ratings 
based on x-ray findings will be used in rating conditions listed 
under Diagnostic Code's 5013 to 5024 (including synovitis).  38 
C.F.R. § 4.71a, Diagnostic Code 5003.

Under the criterion for limitation of flexion for the leg a 
noncompensable evaluation is assigned where flexion is limited to 
60 degrees.  A 10 percent rating is warranted where flexion is 
limited to 45 degrees.  A 20 percent evaluation is for 
application where flexion is limited to 30 degrees.  Finally, a 
30 percent rating applies where flexion is limited to 15 degrees.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5260.

Under the criteria for limitation of extension for the leg, a 
noncompensable rating is assigned for a limitation of extension 
of the leg to 5 degrees.  When extension is limited to 10 
degrees, a 10 percent rating is assigned.  A 20 percent rating is 
appropriate where extension is limited to 15 degrees.  A 30 
percent rating is assigned in the case of extension limited to 20 
degrees.  A 40 percent rating is appropriate where extension is 
limited to 30 degrees.  A 50 percent rating is assigned for 
limitation of extension to 45 degrees.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5261.

Diagnostic Code 5262 provides ratings based on impairment of the 
tibia and fibula.  Malunion of the tibia and fibula with slight 
knee or ankle disability is rated 10 percent disabling; malunion 
of the tibia and fibula with moderate knee or ankle disability is 
rated 20 percent disabling; and malunion of the tibia and fibula 
with marked knee or ankle disability is rated 30 percent 
disabling.  Nonunion of the tibia and fibula with loose motion, 
requiring a brace, is rated 40 percent disabling.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5262.

Diagnostic Code 5256, which governs ankylosis of the knee, 
permits a 30 percent rating for favorable angle in full 
extension, or in slight flexion between 0 degrees and 10 degrees, 
while a Veteran will garner a 40 percent rating with flexion 
between 10 and 20 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 
5256.  When a Veteran has flexion between 20 degrees and 45 
degrees a 50 percent rating is appropriate and knee ankylosis 
that is extremely unfavorable, with flexion at an angle of 45 
degrees or more, warrants a maximum 60 percent evaluation.  38 
C.F.R. § 4.71a, Diagnostic Code 5256.

Under Diagnostic Code 5257, a 10 percent rating will be assigned 
with evidence of slight recurrent subluxation or lateral 
instability of a knee; a 20 percent rating will be assigned with 
evidence of moderate recurrent subluxation or lateral 
instability; and a 30 percent rating will be assigned with 
evidence of severe recurrent subluxation or lateral instability.  
See 38 C.F.R. § 4.71a.  Pursuant to 38 C.F.R. §§ 4.40 and 4.45, 
pain is inapplicable to ratings under Diagnostic Code 5257 
because it is not predicated on loss of range of motion.  See 
Johnson v. Brown, 9 Vet. App. 7, 11 (1996).

In VAOPGCPREC 9-04, the General Counsel held that separate 
ratings may be assigned for limitation of flexion and limitation 
of extension of the same knee.  Specifically, where a Veteran has 
both a limitation of flexion and a limitation of extension of the 
same leg, the limitations must be rated separately to adequately 
compensate for functional loss associated with injury to the leg.  
However, a separate rating must be based on additional 
compensable disability.  VAOPGCPREC 9-04 (Sept. 17, 2004), 69 
Fed. Reg. 59990.

The Board observes that the words "slight," "moderate," and 
"severe" are not defined in the Rating Schedule.  Rather than 
applying a mechanical formula, the Board must evaluate all of the 
evidence to the end that its decisions are "equitable and 
just," under 38 C.F.R. § 4.6.  It should also be noted that use 
of descriptive terminology such as "mild" by medical examiners, 
although an element of evidence to be considered by the Board, is 
not dispositive of an issue.  All evidence must be evaluated in 
arriving at a decision regarding an increased rating.  
38 U.S.C.A. § 7104(a); 38 C.F.R. §§ 4.2, 4.6.

It should also be noted that when evaluating disabilities of the 
musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration 
of functional loss due to pain and weakness causing additional 
disability beyond that reflected on range of motion measurements.  
DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. 
§ 4.45 provides that consideration also be given to weakened 
movement, excess fatigability, and incoordination.

The normal range of motion for the knee is from 0 degrees 
extension to 140 degrees flexion.  See 38 C.F.R. § 4.71, Plate 
II.  

In a treatment noted, dated in August 2006, the Veteran was noted 
to report that he had constant knee pain that had gotten 
significantly worse.  He reported that his knees had given out on 
him a couple of times.

In September 2006 the Veteran underwent an outpatient orthopedic 
consultation.  The Veteran reported that he had problems with his 
knees for a long time and that he had right knee surgery back in 
the 1970's.  The Veteran reported that his right knee hurt more 
than his left knee.  The pain was located laterally in the right 
knee and in the anterior of the left knee medially.  The Veteran 
indicated that his knee achiness was not related to any 
particular activity except stairs.  He stated that nonsteroidal 
anti-inflammatory medications have helped him at one time.  The 
Veteran did not describe any mechanical symptoms.  Physical 
examination revealed full extension and flexion in both knees to 
120 degrees.  The right knee had a healed parapatellar medial 
incision.  The right knee had a positive patellofemoral grind 
test.  The left knee had a positive patellar compression test and 
a negative patellofemoral grind test.  The right knee had lateral 
joint line tenderness and the left knee had no medial or lateral 
joint line tenderness.  Both knees were stable medially and 
laterally.  Both knees showed negative pivot, McMurray, and 
Lachmans tests.  Both knees show positive tibial step-off.  
Neurological sensation was intact and the knees were vascularly 
intact.  X-rays of the knees were noted to be fairly 
unremarkable.  The physician diagnosed the Veteran with 
chondromalacia of the right patella and probable chondromalacia 
of the left patella.

In February 2007 the Veteran was afforded a VA Compensation and 
Pension (C&P) joints examination.  The Veteran reported that his 
knees remained symptomatic and he indicated that he had flare-ups 
of pain when he tried to remain on his feet for too long.  The 
Veteran reported that he last worked in 2006 as a mariner.  He 
stated that he had to quit because of the pain in his knees and 
legs.  The Veteran was independent in his activities of daily 
living.  He reported using a cane for the prior two to three 
years and indicated that he was using the cane more often over 
the prior year.  The Veteran was not using any braces at the time 
of the examination.  Physical examination of the knees revealed 
that the Veteran was ambulatory with a cane in the right hand.  
He had a well-healed surgical scar on the right knee.  Repetitive 
range of motion testing revealed that he lacked 5 degrees from 
full extension with 115 degrees of flexion with the right knee.  
He reported increased pain on motion.  However, no additional 
limitation of motion and no swelling was noted.  The Veteran had 
patellofemoral tenderness with a positive patella grind test in 
the right knee.  There was no ligamentous laxity noted in the 
right knee.  The left knee revealed a range of motion of 0 to 115 
degrees with repetitive testing.  The left knee revealed no pain 
on motion and no additional limitation of motion was noted.  
There was patellofemoral joint tenderness with a positive patella 
grind test in the left knee.  There was no ligamentous laxity 
noted in the left knee.  X-rays were not repeated; however, 
review of prior x-rays revealed mild bilateral patellar bone 
spurs without significant interval change in September 2005 and 
minimal spurring along the articular margins of the right patella 
in August 2006.  The Veteran was diagnosed with chondromalacia of 
the right knee with degenerative patella spurring and 
patellofemoral syndrome of the left knee.

In a VA treatment note, dated in May 2007, the Veteran reported 
no new or progressive pain or loss of function of the 
musculoskeletal system.

In May 2007 the Veteran underwent an outpatient orthopedic 
consultation.  The Veteran reported that he had pain on the 
anterior of the right kneecap.  He indicated that walking and 
squatting caused him pain.  The Veteran reported that the right 
knee popped.  The Veteran indicated that he had similar problems 
of a less severe nature in the left knee.  The Veteran was noted 
to not report any other significant symptoms.  The Veteran did 
not describe any giving way or swelling.  The Veteran was 
reported to not comply with the stretching or exercise program 
that he had been prescribed and to show no improvement.  Physical 
examination revealed both knees having full extension and flexion 
to 110 degrees.  The right knee had a positive patellofemoral 
grind test.  The left knee had a negative patellofemoral grind 
test.  Both knees showed no effusion and were stable medially and 
laterally.  The Lachman, pivot, and McMurray's tests were 
negative.  The step-off test was positive.  There was no medial 
joint line tenderness.  His pulses were decreased and sensation 
in his feet was intact.  X-rays of the knees were noted to be 
unremarkable.  The Veteran was diagnosed with chondromalacia of 
the right patella and possible chondromalacia of the left 
patella.

The Board finds that entitlement to evaluations in excess of 10 
percent disabling for the separately rated right and left knees 
are not warranted.  During the entire period on appeal not one of 
the Veteran's knees manifested a range of motion of flexion 
limited to 45 degrees or less, or extension limited to 10 degrees 
or more.  38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261.  Even 
when considering the Veteran's complaints of pain, increased 
functional impairment in either knee is not present.  38 C.F.R. 
§§ 4.40 and 4.45 (2009); DeLuca v. Brown, 8 Vet. App. 202 (1995).  
The Veteran's medical reports consistently show complaints of 
pain without evidence of fatigue, impairment of endurance, or 
weakening of movements.  See VA examination report dated in 2007.  
Overall, there is no medical evidence to show that pain, flare-
ups of pain or any incoordination, supported by objective 
findings, results in additional limitation of motion of either 
knee to a degree that would support higher rating.

There is absolutely no evidence of any impairment of the tibia 
and fibula or anklyosis of the left or the right knee.  38 C.F.R. 
§ 4.71a, Diagnostic Codes 5256, 5262.  Physical examination and 
x-ray findings in this regard do not reveal any abnormality.  
Additionally, there is no objective evidence of any recurrent 
subluxation or lateral instability of the right or the left knee 
as evidenced by negative McMurray's, Lachmans, and pivot tests 
throughout the Veteran's appeal.  See, e.g., VA examination 
report dated in 2007.  As such, entitlement to an increased 
evaluation for right knee and left knee disabilities due to 
recurrent subluxation or lateral instability is denied.  
38 C.F.R. § 4.71a, Diagnostic Code 5257.

Finally, the Board is cognizant of the degenerative changes in 
the Veteran's right knee.  Nonetheless, an increased rating in 
this regard is not warranted.  As noted above, separate 10 
percent ratings have already been assigned based on the Veteran's 
limited motion with pain.  No higher rating is warranted under 
the provisions of Diagnostic Code 5014-5003.  See also 38 C.F.R. 
§ 4.14.

The Board acknowledges that the Veteran genuinely believes that 
the severity of his right and left knee disabilities merit higher 
ratings.  However, as a layperson, lacking in medical training 
and expertise, the Veteran cannot provide a competent opinion on 
a matter as complex as the severity of his service-connected 
disabilities, and his views are of no probative value.  In fact, 
even if his opinion was entitled to be accorded some probative 
value, it is far outweighed by the objective clinical findings of 
record and the opinions provided by qualified medical 
professionals, which show that the criteria for ratings in excess 
of 10 percent for his right and left knee disabilities have not 
been met.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007).

In reaching the decisions above the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the claims, the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board has considered whether the Veteran's claim warrants 
referral to the Chief Benefits Director of VA's Compensation and 
Pension Service under 38 C.F.R. § 3.321.  The Court clarified 
the analytical steps necessary to determine whether referral for 
extraschedular consideration is warranted.  See Thun v. Peake, 22 
Vet. App. 111 (2008).  The Court stated that the RO or the Board 
must first determine whether the schedular rating criteria 
reasonably describe the Veteran's disability level and 
symptomatology.  Id. at 115.  If the schedular rating criteria do 
reasonably describe the Veteran's disability level and 
symptomatology, the assigned schedular evaluation is adequate, 
referral for extraschedular consideration is not required, and 
the analysis stops.  Id.

The Veteran does not meet the criteria for an evaluation in 
excess of 10 percent disabling for a right knee disability or a 
left knee disability, and there are no aspects of this disability 
not contemplated by the schedular criteria.

Furthermore, the Board finds no evidence of any unusual or 
exceptional circumstances, such as marked interference with 
employment or frequent periods of hospitalization related to the 
service-connected disabilities at issue that would take the 
Veteran's case outside the norm so as to warrant an 
extraschedular rating.  The Veteran has not required frequent 
periods of hospitalization related to any service-connected 
disability at issue.  Therefore, referral by the RO to the Chief 
Benefits Director of VA's Compensation and Pension Service, under 
38 C.F.R. § 3.321 is not warranted.  See Bagwell v. Brown, 9 Vet. 
App. 337 (1996).


ORDER

Entitlement to an evaluation in excess of 10 percent disabling 
for chrondromalcia with degenerative changes of the right knee is 
denied.

Entitlement to an evaluation in excess of 10 percent disabling 
for patellofemoral syndrome of the left knee is denied.


REMAND

Relevant to the Veteran's claims of entitlement to a TDIU, a 
review of the record indicates that further development is 
necessary.  Although the Board regrets the additional delay, a 
remand is necessary to ensure that due process is followed and 
that there is a complete record upon which to decide the 
Veteran's claims so that she is afforded every possible 
consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

As noted previously, when evidence of unemployability is 
submitted during the course of an appeal from an assigned 
disability rating, a claim for a TDIU will be considered "part 
and parcel" of the claim for benefits for the underlying 
disability. Rice, 22 Vet. App. at 453-54.  Here, the evidence 
suggests that the Veteran is no longer employed due to symptoms 
of his service-connected knee disabilities.  Accordingly, the 
issue of entitlement to a TDIU has been raised by the evidence of 
record in this case.  While the Board has jurisdiction over such 
issue as "part and parcel" of the Veteran's increased rating 
claim, further development is necessary for a fair adjudication 
of the TDIU aspect of such claim.  In this regard, upon remand, 
the AOJ should conduct all appropriate development, to include 
providing the Veteran with VCAA-compliant notice as to a TDIU and 
obtaining a VA examination or opinion as to the effect his 
service-connected disabilities have on his employability.  See 
Friscia v. Brown, 7 Vet. App. 294, 297 (1994).  After all 
appropriate development has been completed, the Veteran's TDIU 
claim should be adjudicated based on all evidence of record.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be provided with 
proper VCAA notice that informs him of the 
evidence and information necessary to 
establish entitlement a TDIU.

2.  The Veteran should be afforded the 
appropriate VA examination to determine the 
effect of his service-connected 
disabilities on his employability.  The 
claims file, to include a copy of this 
Remand, must be made available to and be 
reviewed by the examiner.  Any indicated 
evaluations, studies, and tests should be 
conducted.  The examiner should render an 
opinion as to whether the Veteran is unable 
to secure or follow a substantially gainful 
occupation as a result of his service-
connected disabilities, taking into 
consideration his level of education, 
special training, and previous work 
experience, but not his age or any 
impairment caused by nonservice-connected 
disabilities.

All opinions expressed should be 
accompanied by supporting rationale.

3.  After completing the above, and any 
other development as may be indicated by 
any response received as a consequence of 
the actions taken in the preceding 
paragraphs, the Veteran's claims should be 
readjudicated based on the entirety of the 
evidence, to include all evidence received 
since the issuance of the August 2007 
supplemental statement of the case.  If the 
claim remains denied, the Veteran and his 
representative should be issued a 
supplemental statement of the case. An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board for further 
appellate consideration, if otherwise in order.  The Board 
intimates no opinion as to the outcome of this case.  The Veteran 
need take no action until so informed.  The purpose of this 
REMAND is to ensure compliance with due process considerations.

The purpose of the examinations requested in this remand is to 
obtain information or evidence (or both) which may be dispositive 
of the appeal.  Therefore, the Veteran is hereby placed on notice 
that pursuant to 38 C.F.R. § 3.655 (2010) failure to cooperate by 
attending the requested VA examinations may result in an adverse 
determination.  See Connolly v. Derwinski, 1 Vet. App. 566, 569 
(1991).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must 
be afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board of Veterans' Appeals or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2009).



______________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


